Title: To George Washington from Nathaniel Stevens, 25 April 1781
From: Stevens, Nathaniel
To: Washington, George


                        
                            Fishkill 25th April 1781
                        
                        I would inform your Excellency, in obedience to your
                        directions of this day, that we have about
                        
                            
                                 
                                 2,300
                                 
                                Bushels of salt at West-Point & posts in its
                            
                            
                                
                                
                                
                                 Vicinity
                            
                            
                                
                                100
                                
                                ditto at Ringwood and about
                            
                            
                                
                                2,600
                                
                                ditto at Clavarack, also about
                            
                            
                                
                                
                                    9,000
                                
                                
                                ditto is and will be due by the first of next
                            
                            
                                
                                
                                    14,000
                                
                                
                                July from Massachusetts, Connecticut, and New
                            
                            
                                
                                
                                
                                Jersey States, in compareing their deliveries
                            
                            
                                
                                
                                
                                (that I have knowledge of) with the
                            
                            
                                
                                
                                
                                requisitions laid on them by Congress. I have
                            
                            
                                
                                
                                
                                the honour to be, with due respect, your
                            
                            
                                
                                
                                
                                Excellenies mos. Obt servt
                            
                        
                        
                            N. Stevens D.C.G. Issues
                        
                    